MEMORANDUM **
Hector Prado appeals from the 108-month sentence imposed following his guilty-plea conviction for conspiracy to possess with intent to distribute methamphetamine, in violation of 21 U.S.C. § 846. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
*996Prado contends that the district court erred by denying his request for a minor role adjustment, pursuant to U.S.S.G. § 3B1.2(b). We find no clear error. See United States v. Awad, 371 F.3d 583, 591-92 (9th Cir.2004).
Prado also contends that the district court erred by grounding its analysis in the Guidelines and failing to consider and give independent weight to the mitigating evidence in its analysis of the 18 U.S.C. § 3553(a) sentencing factors. We conclude that the district court did not commit procedural error, and that Prado’s sentence is substantively reasonable. See United States v. Rivera, 527 F.3d 891, 912 (9th Cir.2008).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.